 



Exhibit 10.44
ASSIGNMENT AND ASSUMPTION AGREEMENT
     This Assignment and Assumption Agreement (this “Assignment”), dated as of
August 15, 2007, is from Old UGC, Inc., a Delaware corporation formerly known as
UnitedGlobalCom, Inc. (the “Assignor”), and UnitedGlobalCom, Inc, a Delaware
corporation (the “Assignee”), and relates to that certain Split Dollar Life
Insurance Agreement (the “Split Dollar Agreement”) made effective on
February 15, 2001, between Assignor and Mark L. Schneider, Tina M. Wildes and
Carla G. Shankle, as trustees under The Gene W. Schneider 2001 Trust, dated
February 12, 2001 (the “Trust”). Capitalized terms used but not defined herein
have the meanings given to them in the Split Dollar Agreement.
RECITALS:
     WHEREAS, the Assignor desires to assign all of its rights and delegate all
of its obligations under the Split Dollar Agreement to Assignee and Assignee
desires to accept such assignment and to assume all obligations of the Assignor
under the Split Dollar Agreement; and
     WHEREAS, the Trust desires to consent to the assignment by the Assignor to
Assignee of all of its rights and the delegation of its obligations under the
Split Dollar Agreement in accordance with this Assignment and to the release of
all obligations of the Assignor owed to the Trust under the Split Dollar
Agreement.
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and promises contained herein and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:
     1. Assignment and Assumption.
          (a) The Assignor hereby assigns to the Assignee all of the Assignor’s
right, title and interest in, to and under the Split Dollar Agreement, including
the Corporation’s Interest in each Policy and any and all interests of the
Assignor in any collateral assignments referred to in Section 3 of the Split
Dollar Agreement that have been executed in favor of Assignor.
          (b) The Assignee hereby assumes each and every obligation of the
Assignor under the Split Dollar Agreement and hereby agrees for the benefit of
the Trust to perform each such obligation.
          (c) As a result of the foregoing assignment and assumption and in
accordance with Section 7 of the Split Dollar Agreement, the Assignee shall be
substituted for the Assignor as a party to the Split Dollar Agreement and all
obligations of the Assignor owed under the Split Dollar Agreement are hereby
released and forever discharged.
     2. Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of Colorado, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws.
     3. Entire Agreement; Binding Effect. This Assignment contains the entire
understanding by and among the parties hereto with respect to the subject matter
hereof and shall be binding upon and shall inure to the benefit of the parties
hereto, and their respective successors and assigns.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their respective duly authorized officers as of the day and year
first above written.

            OLD UGC, INC.
      By:   /s/ John Babb       Name:   John Babb       Title:   VP      
UNITEDGLOBALCOM, INC.
      By:   /s/ Elizabeth M. Markowski       Name:   Elizabeth M. Markowski    
  Title:   SVP    

CONSENT TO ASSIGNMENT AND RELEASE
     Mark L. Schneider, Tina M. Wildes and Carla G. Shankle, as trustees under
the Trust, hereby consent on behalf of the Trust to (i) the assignment by the
Assignor to Assignee of all of its rights and the delegation of all of its
obligations under the Split Dollar Agreement in accordance with the foregoing
Assignment; (ii) the substitution of the Assignee for the Assignor as a party to
the Split Dollar Agreement; and (iii) the release and discharge of all
obligations owed by the Assignor under the Split Dollar Agreement.

            /s/ Tina M. Wildes     Tina M. Wildes, as trustee under The Gene W.
Schneider 2001 Trust dated February 12, 2001             /s/ Mark L. Schneider  
  Mark L. Schneider, as trustee under The Gene W. Schneider 2001 Trust dated
February 12, 2001             /s/ Carla G. Shankle     Carla G. Shankle, as
trustee under The Gene W. Schneider 2001 Trust dated February 12, 2001         
             

 